Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: NPL Document 2 found in the IDS dated 09/22/20, hereinafter Forstner, was found to be the closest prior art.  Forstner discloses a jig for drilling a cup hole in a cabinet door for receipt of a hinge, the jig comprising: a main body having a top surface, a bottom surface, and a drilling aperture extending, therethrough, the main body being formed of a first material; a first drill bit guide offset from the drilling aperture, the first drill bit guide having a first plurality of holes extending therethrough at different positions relative to the drilling aperture, the first plurality of holes defining a first pattern; a second drill bit guide offset from the drilling aperture, the second drill bit guide having a second plurality of holes extending therethrough at different positions relative to the drilling aperture, the second plurality of holes defining a second pattern, the second pattern being a mirror image of the first pattern; and a central drill bit guide removably attachable to the main body over the drilling aperture (Note: the drill bit guide is attached to the main body via a bayonet connection), the central drill bit guide having a drill bit hole for receiving and guiding a shank of a drill bit.  
Regarding independent claim 12, Forstner does not disclose a cabinet hole template having a first portion and a second portion extending perpendicular to the first 
Regarding independent claim 18, Forstner does not disclose a first stop collar alignment channel formed in the main body having a first portion sized to receive an end portion of the shaft and a second portion sized to receive the stop collar to position the stop collar at a first position along the shaft from an end of the shaft defined by the end portion; and  a second stop collar alignment channel formed in the main body having a first portion sized to receive an end portion of the shaft and a second portion sized to receive the stop collar to position the stop collar at a second position along the shaft from the end of the shaft.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Forstner, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 12 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722